In an action to recover for moneys had and received for plaintiff’s use and to recover damages for conversion, plaintiff appeals from an order of the Supreme Court, Nassau County, dafed September 17, 1962, which granted defendants’ motion to punish him for contempt of court by reason of his refusal and neglect to testify at his pretrial examination and otherwise to obey a subpoena served upon him in connection with such examination. Order *811affirmed, with $10 costs and disbursements. The stay heretofore granted by order of this court, dated October 4, 1962, is vacated. Plaintiff’s time within which to purge himself of the contempt is extended to February 1, 1963, or to such other date as may be mutually fixed by written stipulation of the parties. No opinion. (See Kerner v. Kaleko, 18 A D 2d 810.) Beldoek, P. J., Brennan, Ilill, Rabin and Hopkins, JJ., concur.